        Case 3:20-cv-02731-VC Document 186-3 Filed 05/17/20 Page 1 of 5




        ANGEL MACHUCA VILLACANA SHORT-FORM BAIL APPLICATION

SUMMARY:
Angel Islander Machuca Villacana is a 33 year-old from Puebla, Mexico, who has lived in San
Jose, California since April 2007. He works in construction doing drywall, and has built a strong
community of support for himself. From 2014 to 2018, Mr. Machuca Villacana struggled with
substance abuse and sustained a number of drug possession and property offenses. In 2019, he
completed a substance abuse rehabilitation program, Proyecto Primavera, through the Santa
Clara Valley Health & Hospital System, Department of Alcohol & Drug Services Adult System
of Care. Since that time, he has consistently tested clean for any substances and complied with
all terms of his probation. In January 2020, Mr. Machuca Villacana was detained on an old
bench warrant from 2016, and was thereafter transferred to immigration custody.

   1. Name: Angel Islander Machuca Villacana

   2. Age: 33

   3. Sex: Male

   4. Primary Language: Spanish

   5. If Hearing, Is An Interpreter Needed?

   6. Detention Facility: Mesa Verde Detention Center

   7. Dorm Unit: C

   8. Date of Bond Hearing, If Any: 4/16/2020

   9. Outcome of Bond Hearing, If Any:

Mr. Machuca Villacana, who was unrepresented at his custody redetermination hearing, was
denied release on bond due to his offenses. However, at the time of the bond hearing, he did not
have available the evidence of the rehabilitative programming that he had completed. He has
since received some of the rehabilitation paperwork, which he now has with him at the detention
center.

   10. Length of Time in Detention: Three and a half months

   11. Medical Condition(s) That Put Detainee At Risk:

Mr. Machuca Villacana was the victim of an assault on October 7, 2019, where he was hit with a
baseball bat in the head and torso, suffering a concussion. Mr. Machuca Villacana was
hospitalized for a day and receiving follow up care in the community after the assault. Since
then, he has suffered from medical problems including memory loss, head pain, insomnia, and
difficulty breathing. ICE medical records confirm that has continued to suffer from trouble


                                                                   Angel Machuca Villacana
        Case 3:20-cv-02731-VC Document 186-3 Filed 05/17/20 Page 2 of 5




breathing, chest pain, and headaches in immigration custody. He also reports hypervigilance and
nightmares.

    12. Attorney Name, Phone, Address and Email:

N/A – Mr. Machuca Villacana was unable to afford an attorney and is representing himself pro
per in immigration proceedings.

    13. Felony or Misdemeanor Convictions, Including Date and Offense:

From 2014 to 2018, Mr. Machuca Villacana was struggling with substance abuse and sustained a
number of drug possession and property offenses. His last offense occurred in October 2018.
Since then he completed a substance abuse rehabilitation program called Proyecto Primavera,
through the Santa Clara Valley Health & Hospital System, Department of Alcohol & Drug
Services Adult System of Care. See attached (“Mr. Machuca completed his treatment activities
and was discharged on 09/12/19.”).

Mr. Machuca Villacana has been sober since his October 2018 arrest. He has also been
compliant with his county probation requirements, and has successfully completed regular drug
testing. In January 2020, Mr. Machuca Villacana was detained on a 2016 bench warrant out of
Alameda county. Mr. Machuca Villacana informs counsel that he was not aware of the years-old
warrant, which was resolved with a disturbing the peace charge for one day of jail time.

Based on information and belief,1 he has sustained the following convictions:

•   Arrested 7/25/2014, Santa Clara case C1491450 – Misdemeanor conviction for possession of
    a controlled substance and controlled substance paraphernalia under CA HS 11550 & 11364,
    sentenced to 60 days jail.
•   Arrested 1/31/2016, Alameda County Case 260090 – misdemeanor charge for paraphernalia
    and burglary tool possession. Motion to suppress based on illegal search submitted.
        o Mr. Machuca was picked up on a bench warrant on Jan. 15, 2020. Pleaded to CA PC
            415(2), Disturbance/unreasonable noise, sentenced to 1 day in jail and 3 years of
            probation. The original charges were dismissed.
•   Arrested 3/26/2017, Santa Clara case C1762981 - misdemeanor conviction for possession of
    controlled substance paraphernalia HS 11364 sentenced to 4 days jail, credit for time served,
    1 year probation.
•   Arrested 8/31/2017, Santa Clara case C1775550 - misdemeanor conviction for petty theft PC
    484 and sentenced to 28 days jail
•   Arrested 1/13/2018, Santa Clara case C1881893 – felony conviction for VC 10851
    (joyriding) and a misdemeanor conviction for VC 14601.1(a) (driving on a suspended
    license). Initially sentenced to 4 months jail with 3 years of probation; later on 10/16/2018
    sentenced to 7 months jail after a violation of probation.

1
 This list is based on a review of the RAP sheet, a review of the records on the Santa Clara
Criminal Court website (https://portal.scscourt.org/) and confirmed by Santa Clara public
defender Su Yon Yi after a review of their records; and a review of the Alameda County criminal
court website (http://www.alameda.courts.ca.gov/Pages.aspx/domainWeb).
                                                                   Angel Machuca Villacana
         Case 3:20-cv-02731-VC Document 186-3 Filed 05/17/20 Page 3 of 5




•   Arrested 3/6/2018, Santa Clara case C1885981 – misdemeanor conviction for possession of a
    controlled substance HS 11377(a) – sentenced to 100 days county jail
•   Arrested 10/5/2018, Santa Clara case C1802775 – misdemeanor conviction for PC 530.5(d)
    (identity theft) and PC 148.9 (false identification to a police officer) - sentenced to 10 days
    county jail.

14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense:

Based on available information, Mr. Machuca Villacana has no pending charges.

15. Scheduled Removal Date, If Any

N/A – Mr. Machuca Villacana has an individual hearing in immigration court on May 21, 2020.

16. Family in the United States:

Mr. Machuca Villacana’s brother, Marion Machuca, lives in San Jose. He was initially detained
with Mr. Machuca Villacana, and has been released on bond by ICE.

17. Proposed Custodian and Description of Proposed Release Residence:

If released, Mr. Machuca Villacana will live with his long-time family friend Jose Matias
Ramos. Mr. Matias Ramos is a lawful permanent resident (LPR) and resides at:
San Jose, CA 95116. His phone number is                    .

Mr. Matias Ramos advised counsel that he will pick Mr. Machuca Villacana up from custody
and that Mr. Machuca Villacana can reside with him as long as necessary. Mr. Matias Ramos’
home is sufficient to allow Mr. Machuca Villacana to quarantine for the first 14 days upon
arrival. Mr. Matias Ramos will take steps to ensure that Mr. Machuca Villacana will abide by
any conditions imposed by the Court, as well as the orders of ICE.

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.):

Mr. Machuca Villacana has lived in San Jose for 12 years and has a strong support network.

19. Employment History:

Mr. Machuca Villacana has worked in construction since arriving in the United States. He
worked for three years doing electrical work, then worked in tiling. Since 2015, he has
specialized in drywall work.

20. Other Information Relevant to Bail Determination:

•   Mr. Machuca Villacana successfully completed substance abuse treatment and was
    discharged 9/12/2019 (See attached certificate).


                                                                     Angel Machuca Villacana
         Case 3:20-cv-02731-VC Document 186-3 Filed 05/17/20 Page 4 of 5




•   He is on probation with Santa Clara probation department and has been in compliance with
    his probation, including regular drug testing.
•   Mr. Machuca Villacana is also assisting Santa Clara law enforcement with a criminal
    investigation – he was the victim of an assault on Oct. 7, 2019. Ms. Upshaw communicated
    with Officer Park who confirmed that Mr. Machuca Villacana was listed as a victim in case
    number                 and that there had been an arrest in the case. He was unable to provide
    more information to Ms. Upshaw at this time.
•   Mr. Machuca Villacana fled to the United States in 2007 in fear for his life. He had been
    assaulted twice in Mexico by members of the Zetas cartel in Mexico. On the second assault,
    they put a gun to his head and attempted to fire but the gun misfired. Mr. Machuca Villacana
    was detained at the border and returned twice without seeing a judge. Members of the Zetas
    killed Mr. Machcuca Villacana’s cousin and uncle in April 2017. Mr. Machuca Villacana
    has applied for asylum, withholding of removal and protection under the convention against
    torture.

21. Attached are (check all that are applicable, but that is not a substitute for answering the
    above questions):

Attached please find the completion certificate from Proyecto Primavera, a rehabilitation
program. Available upon the Court’s request are the following:

       _X_ Medical Records
       ___ Rap Sheet
       ___ Letter from Proposed Custodian
       ___ Bond Hearing Decision
       ___ Bond Hearing Transcript

All information in this application is accurate based on information and belief. This application
was prepared by Hayley Upshaw, Deputy Public Defender at the San Francisco Public
Defender’s Office, and reviewed by class counsel. Ms. Upshaw prepared the application based
on multiple conversations with Mr. Machuca Villacana, Mr. Matias Ramos (the proposed
custodian), and Ms. Su Yon Yi of the Santa Clara Public Defender’s Office, as well as a review
of available documents.

In preparing this application, class counsel reviewed the DHS Form I-213, Mr. Machuca
Villacana’s “rap sheet,” the medical records from Yuba County Jail, the Immigration Court
automated case information website, and the publicly available court records on the Santa Clara
County Superior Court and Alameda County Superior Court websites. Class counsel did not have
access to prior medical records.

Respectfully submitted,

/s/Genna Ellis Beier
Genna Ellis Beier




                                                                    Angel Machuca Villacana
Case 3:20-cv-02731-VC Document 186-3 Filed 05/17/20 Page 5 of 5
